     2:20-cv-01273-BHH        Date Filed 12/17/20     Entry Number 39       Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Cheryl Woodley,                  )
                                 )
                   Plaintiff,    )
                                 )                 Civil Action No. 2:20-cv-1273-BHH
v.                               )
                                 )
iQor, and Courtney King,         )                               ORDER
                                 )
                   Defendants.   )
________________________________)

       This matter is before the Court upon Plaintiff’s complaint filed pursuant to Title VII

of the Civil Rights Act of 1964. On September 16, 2020, Defendants filed a motion to

dismiss. Plaintiff did not file a response to the motion.

       In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d)

(D.S.C.), the matter was referred to a United States Magistrate Judge for preliminary

determinations. On November 16, 2020, Magistrate Judge Mary Gordon Baker issued a

report and recommendation (“Report”) outlining the issues and recommending that the

Court dismiss this action with prejudice for lack of prosecution and for failure to comply with

the Court’s orders, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and the

factors outlined in Chandler Leasing Corp. v. Lopez, 669 F.2d 919, 920 (4th Cir. 1982).

Attached to the Magistrate Judge’s Report was a notice advising Plaintiff of his right to file

written objections to the Report within fourteen days of being served with a copy. To date,

no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                     The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court
      2:20-cv-01273-BHH        Date Filed 12/17/20      Entry Number 39        Page 2 of 2




is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge’s

findings and analysis. Accordingly, because it appears that Plaintiff no longer wishes to

pursue this action, the Court adopts the Magistrate Judge’s Report (ECF No. 35) and

incorporates it herein, and the Court dismisses this action with prejudice for lack of

prosecution and for failure to comply with the Court’s orders, pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure and the factors outlined in Chandler Leasing Corp. v.

Lopez, 669 F.2d at 920.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

December 17, 2020
Charleston, South Carolina


                                                2
